Citation Nr: 0632380	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD) in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from August 1969 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Pittsburgh, Pennsylvania.


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, and chronic sleep impairment due to 
nightmares.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no 
higher, are met for PTSD, effective February 7, 2003.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a July 2003 letter sent to 
the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The Board notes 
that this letter was sent to the appellant immediately 
following receipt of the veteran's notice of disagreement 
with the April 2003 rating decision, which granted service 
connection for PTSD, and prior to a September 2003 rating 
decision and the January 2004 statement of the case.  The 
VCAA notice was therefore timely.  Finally, the July 2003 
letter essentially notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date.  However, the Board finds this error to be 
non-prejudicial because there will be opportunity for the RO 
to provide notice in conjunction with implementation of the 
grant herein.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, private treatment records 
from licensed psychologist DS, the Morganstown Veterans 
Center (MVC), and VA treatment records are associated with 
the claims folder.  The veteran was provided three VA 
examinations in conjunction with his claim.  Two of these 
examinations were for the specific purpose of rating the 
veteran's current level of disability.  Based upon the 
foregoing, the Board concludes that VA has met its duty-to-
assist obligations.

Analysis

Service connection was granted for PTSD in an April 2003 
rating decision, and the RO assigned an initial compensable 
disability rating of 10 percent, effective February 7, 2003, 
the date on which the original PTSD service connection claim 
was received.  The veteran contends that he is entitled to a 
higher initial evaluation for PTSD.  More specifically, the 
veteran claims that the current evaluation assigned does not 
accurately reflect the severity of the symptomatology 
associated with his PTSD.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran is currently assigned a 10 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  Under that diagnostic code, a 10 percent 
evaluation is warranted when there is occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a higher evaluation of 30 percent, but 
not greater, for his PTSD.  The Board is of the opinion that 
a 30 percent rating most closely approximates the veteran's 
impairment due to PTSD, and his current symptoms are not 
severe enough to merit a rating in excess of 30 percent.

As was previously mentioned, a 30 percent rating is evidenced 
by symptoms of a depressed mood, anxiety, suspiciousness, 
panic attacks (week or less often), chronic sleep impairment, 
and mild memory loss.  As for evidence of a depressed mood, 
the Board notes that May and August 2004 VA medical records 
indicate the veteran has a current diagnosis of major 
depressive disorder.  Also, a December 2002 intake report 
from the veteran's licensed psychologist, DS, indicates that 
he scored in the mild to moderate range on the depression 
inventory.  Finally, the April 2003, August 2003, and 
September 2004 VA examination reports note the veteran's mood 
as slightly depressed, "down," and dysphoric, respectively.

The veteran's medical records also indicate that he has 
symptoms of anxiety and suspiciousness.  The December 2002 
intake report from DS notes that the veteran scored in the 
moderate range on the anxiety inventory and provides a 
diagnosis of anxiety disorder.  A January 2003 MVC note 
indicates the veteran appeared anxious, and most recently, an 
August 2004 treatment summary from DS notes that the veteran 
continues to work on addressing anxiety symptoms.  In a 
February 2003 treatment note from DS and the April 2003 VA 
examination report, the veteran reported that he is always 
vigilant and on guard, citing his need to sit with his back 
against the wall and near the door in restaurants.  In his 
September 2004 VA examination, the veteran again noted his 
hyperalertness and reported that he always felt as though he 
was being watched.

There is also ample evidence of record which indicates the 
veteran has chronic sleep impairment, symptomatology 
consistent with a 30 percent disability rating.  The veteran 
reported difficulty falling asleep and staying asleep in all 
three VA examinations.  He also reported having vivid 
nightmares at the April 2003 VA examination.  At the August 
2003 VA examination, the veteran explained that although his 
wife indicates he still has trouble while sleeping, such as 
talking and mumbling (on one occasion he even hit her 
accidentally), due to the medications he is on he no longer 
remembers his dreams the next morning.  

In light of the above evidence, the Board is satisfied that 
the veteran meets the criteria for a 30 percent disability 
rating.  However, for the reasons set forth below the 
evidence of record does not support a finding that his PTSD 
symptoms are severe enough to merit a rating in excess of 30 
percent.

Although MVC treatment records indicate the veteran has a 
flattened affect, a symptom more consistent with a 50 percent 
rating, the veteran has not been found to have manifestations 
indicative of cognitive or thought impairment, nor speech 
impairment, that could support a rating of 50 percent or 
higher throughout this appeal period.  All three VA 
examiners, as well as the veteran's psychologist, DS, noted 
that the veteran was oriented to time, place, and person.  
Additionally, all three VA examiners indicated that the 
veteran's speech was relevant and coherent.  The August 2003 
VA examiner specifically noted there was no evidence of major 
impairment in thought process or communication, as well as no 
evidence of a formal thought disorder.  Although an August 
2004 VA medical record indicates that the veteran reported 
auditory hallucinations, the medical record also notes a 
coherent thought process.  Finally, no professional indicates 
the veteran had difficulty with communication, or that any 
professional could not comprehend what the veteran had 
reported due to speech impairment.

The September 2004 VA examiner rated the veteran's judgment 
as fair.  An August 2004 VA medical record also notes the 
veteran's judgment as fair to limited.  Although such 
evidence indicates some problems with judgment, it does not 
support a finding of impaired judgment more consistent with a 
rating in excess of 30 percent.

Higher ratings also take into account the ability to attend 
to basic personal appearance and hygiene.  The September 2004 
VA examiner noted the veteran's grooming as fair and his 
hygiene as adequate.  VA medical records from January 2004 to 
August 2004 all indicate the veteran was well groomed, and no 
indication is made of poor hygiene.  

A 30 percent rating contemplates panic attacks that occur 
weekly or less often.  A higher rating, such as 50 percent, 
contemplates panic attacks more than once a week.  MVC 
Treatment records from January 2003 to September 2003 
indicate that the veteran continually reported having almost 
daily panic attacks.  However, there is no additional 
supporting evidence in the veteran's medical records 
regarding such frequent panic attacks.  In the April 2003 VA 
examination, the veteran reported two episodes in 2002, which 
the examiner noted sounded like a combination of an anxiety 
attack or dissociate episode.  There was no further mention 
of panic attacks by the examiner.  The August 2003 VA 
examination report notes no evidence of panic attacks, and 
the September 2004 VA examination report indicates that the 
veteran reported "sometimes" having panic attacks.  
Finally, treatment records from the veteran's psychologist, 
DS, note symptoms of anxiety; however, no mention is made in 
any treatment record of almost daily panic attacks.  The 
Board finds it unlikely that the veteran would fail to report 
a symptom such as almost daily panic attacks to his 
psychologist, VA psychiatrist, or the VA examiners.  The 
Board concludes that this lack of consistency in the evidence 
of record weighs heavily against finding that the evidence of 
record supports symptomatology characterized by frequent 
panic attacks.  The Board thus concludes the evidence of 
record does not support a finding of frequent panic attacks 
more consistent with a 50 percent rating or higher.

Higher ratings also contemplate suicidal ideation and/or 
persistent delusions or hallucinations.  A May 2004 VA 
treatment record and September 2003 MVC treatment record note 
that the veteran reported brief, fleeting suicidal ideation, 
but denied clear plan or intent.  At the September 2004 VA 
examination, the examiner noted that the veteran denied 
suicidal ideation, but indicated that he reported having it 
in the past and that he was now over it.  No auditory or 
visual hallucinations or persistent delusions were noted in 
either the April 2003 or August 2003 VA examination reports.  
The September 2004 VA examiner noted that the veteran 
reported that he always felt as though someone was watching 
him, which is suggestive of hallucinations.  The examiner 
also noted that the veteran indicated that his employer often 
sends people to check up on him while working in the field, 
but that his hyperalertness keeps him constantly looking out 
for things.  The veteran also reported feeling watched in an 
August 2004 VA treatment record.  At the September 2004 VA 
examination, the veteran reported hearing sounds and 
misinterpreting them to mean that someone is there.  It is 
difficult to discern from the record whether the veteran 
believes that he hallucinates sounds and people watching him 
or whether he believes that he might be misinterpreting 
actual noises he hears and is aware of his employer checking 
up on him.  Regardless, the Board concludes such 
symptomatology is insufficient to warrant a rating in excess 
of 30 percent in light of the entire picture of the veteran's 
disability.

Although there is evidence of record that the veteran has 
difficulty managing his anger, the Board concludes that the 
evidence does not demonstrate that the veteran has impaired 
impulse control (with periods of violence), nor is he a 
threat to himself and others.  The veteran's MVC treatment 
records indicate that the veteran reported frequent anger 
outbursts in January, June, and September 2003.  However, a 
December 2002 intake report by DS notes that the veteran 
admitted having anger problems in the past, but denied any 
recent anger outbursts or losing control of his temper for 
the past several years.  A February 2003 treatment note from 
DS indicates that the veteran again reported infrequent anger 
outbursts.  Finally, at the April 2003 VA examination, the 
veteran indicated that he had a history of temper outbursts, 
however, he indicated that more recently he had been able to 
control them.  He reported feeling irritable, short-fused, 
and unable to deal with people on a number of occasions, but 
did not indicate that he continued to have outbursts.  The 
Board notes that a September 2003 MVC treatment record 
reports that there is a threat of violence to the veteran and 
others.  However, there is no accompanying explanation, and 
none of the multiple treatment records, private and VA, 
repeat such sentiments.  In fact, the August 2003 VA 
examination report indicates that the veteran reports a 
negative history of assaultiveness with the exception of one 
incident involving a neighbor.  The veteran also reported 
hitting his son once, although it is not clear from the 
December 2002 record from DS when such incident occurred.  In 
contrast, a February 2003 treatment note from DS indicates 
that the veteran has "an excellent attitude with regard to 
not justifying the violence in any situation other than self-
defense from physical harm."  Once again, the Board finds 
the veteran's assertions to the VA examiners, VA providers, 
and private psychologist more probative than his statements 
as recorded in the MVC treatment records.  It is difficult to 
understand why there is such a discrepancy in the record 
regarding the presence and/or frequency of anger outbursts 
for 2003.  However, given that the veteran did not report his 
claimed multiple outbursts to either the VA examiners or his 
private psychologist, along with the lack of evidence of 
frequent anger outbursts or violence in more recent treatment 
records, the Board concludes that the veteran does not 
exhibit symptoms consistent with a rating in excess of 30 
percent as it pertains to impulse control.

As for evidence of an inability to establish and maintain 
effective work and social relationships, the Board notes that 
the veteran has been employed as an electrician with the same 
employer for twenty-five years.  Additionally, the veteran 
has been married for thirty-three years and has three 
children with whom he maintains weekly contact.  A July 2003 
MVC treatment record indicates that the veteran struggles to 
maintain employment.  However, the August 2003 VA examination 
report notes that the veteran reported no occupational 
difficulties save one minor incident in which he yelled at a 
crewmate for talking while he was on the phone.  Similarly, 
an August 2004 treatment summary from DS indicates that the 
veteran's ability to maintain a job is one of his positive 
qualities.  Overall, the evidence of record does not suggest 
difficulties with establishing and maintaining effective work 
relationships.  This weighs heavily against increasing his 
disability rating in excess of 30 percent, especially when 
considering that the purpose of the rating schedule is to 
compensate for decreases in earning capacity due to service-
connected disabilities.  See 38 C.F.R. § 4.1 (2006).

The evidence of record demonstrates that the veteran has had 
difficulties in his marriage; however, he still remains 
married to his first wife.  Specifically, he had a two year 
affair with another woman and eventually moved out of his 
home to live with her.  However, it did not work out, and at 
the August 2003 VA examination the veteran reported making 
good progress in repairing his marriage.  He also indicated 
that one of his three adult children continues to live at 
home, while he has weekly contact with the other two.  He 
also continues to see his father on a monthly basis.  
Although he denied having friends, he admitted having 
acquaintances and reported that he gets along well with his 
neighbors.  He prefers to avoid crowds.  The veteran's 
progress in repairing his marriage is noted by DS in an 
August 2004 treatment summary.  The September 2004 VA 
examiner noted that the veteran's relationship with his wife 
and children remains somewhat strained.  However, the Board 
concludes that despite some difficulties in his 
relationships, the evidence does not reflect that the veteran 
has difficulties in establishing or maintaining 
relationships.

A June 2004 MVC treatment note indicates that the veteran 
reports difficulties at work with memory, concentration, and 
complex tasks, and also indicates that he has problems 
remembering names.  The Board notes that no such difficulties 
were noted in any of the veteran's three VA examinations, nor 
in any of his treatment records with his private licensed 
psychologist, DS.  Thus, the Board concludes the MVC 
treatment note to be an isolated finding not indicative of 
the veteran's current symptomatology.

Finally, there does not appear to be any evidence which 
suggests that the veteran's symptomatology interferes with 
his ability to perform activities of daily living or complete 
routine tasks, symptoms more consistent with higher ratings.  
The August 2003 VA examiner noted there was no evidence that 
the veteran's thoughts or behavior are influenced by 
obsessions or compulsions.  The September 2004 VA examiner 
echoed this finding, and also noted that the veteran did not 
exhibit any evidence which suggested difficulty with 
activities of daily living or which required assistance.  The 
Board finds that except for a September 2003 MVC treatment 
record, which indicates the veteran continues to have 
obsessional behaviors in travel and locking doors and 
windows, there is no evidence of anything that prevents the 
veteran from functioning on a daily basis.  Thus, he does not 
meet the criteria for a 50 percent or higher rating with 
regards to ability to perform activities of daily living.

The evidence of record contains Global Assessment of 
Functioning (GAF) scores ranging from 35 to 75.  The Board 
notes that although the lower scores indicate serious 
impairment, such scores are not supported by the evidence, 
nor are they adequately explained by the individual assigning 
the GAF score.  On the other hand, the record contains at 
least one GAF score which is supported by an explanation, and 
such score supports a 30 percent evaluation, but no more.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.

The veteran's private licensed psychologist, DS, assigned a 
GAF score of 58 in his December 2002 intake report.  A score 
of 51 to 60 contemplates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The psychologist provided a diagnosis of anxiety 
disorder, which was later changed to PTSD.

The veteran's medication is regulated by a VA psychiatrist, 
and in January 2004, May 2004, and August 2004, the veteran's 
psychiatrist assigned GAF scores of 45-50, 45, and 35-40, 
respectively.  A score of 41 to 50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  

Finally, the April 2003 and August 2003 VA examiners assigned 
a GAF score of 75 and noted a diagnosis of mild chronic PTSD, 
and the September 2003 VA examiner assigned a GAF score of 65 
and noted a diagnosis of mild to moderate chronic PTSD.  The 
September 2003 VA examiner specifically noted that the 
decreased GAF score represented more of a correction in GAF 
application in the previous examinations than a change in 
severity of the veteran's symptomatology.  A score of 61 to 
70 contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  A score of 
71 to 80 contemplates symptoms, if present, that are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social, occupational, 
or school functioning.

In assessing the GAF scores assigned to the veteran by the 
veteran's private psychologist, the three VA examiners, and 
the veteran's VA psychiatrist, more weight will be afforded 
to the September 2004 GAF score of 65 assigned by the VA 
examiner than to any of the other scores.  As such, the Board 
concludes that the veteran's GAF score of 65, along with his 
other symptomatology, is most consistent with a 30 percent 
disability rating.

The Board finds the September 2003 VA examiner's GAF score to 
be most probative because the examiner provided a rationale 
for the GAF score, citing the veteran's ability to maintain 
full-time employment, ability to remain complaint with 
medications and treatment, and chronic sleep impairment and 
hyperarousal.  The September 2004 VA examiner also explained 
that while the veteran does appear to be showing some slight 
decline in overall functioning, he continues to maintain 
full-time employment and is generally functioning well.  In 
addition, the VA examiner indicated that the GAF scores 
assigned by the two previous VA examiners in April 2003 and 
August 2003 were not consistent with a diagnosis of a chronic 
Axis I disorder, and thus the Board will not afford them much 
probative weight.  The GAF score of 58 assigned by the 
veteran's private psychologist is consistent with the 30 
percent rating assigned by the Board, and therefore, there is 
no need to discuss its probative weight.  However, the GAF 
scores assigned by the VA psychiatrist present a vastly 
different picture of symptomatology, and thus, must be 
discussed by the Board.  In considering such scores, the 
Board finds that they are not accompanied by any rationale or 
explanation, which weighs heavily against affording them 
significant probative weight.  Additionally, the veteran 
indicated at the September 2004 VA examination that the VA 
psychiatrist is responsible for monitoring his medications, 
and did not indicate that he seeks therapy from the VA.  
Therefore, it is uncertain what level of examination and 
interviewing was conducted in order to assess the veteran's 
GAF score.  In contrast, the September 2004 VA examiner 
reviewed the veteran's entire claims folder, including the VA 
psychiatry treatment notes, and conducted a thorough 
interview and examination of the veteran.

As a final note, the Board acknowledges the veteran's own 
statements that he is entitled to a higher disability rating 
of 50 percent.  However, the Board must consider the entire 
evidence of record when analyzing the criteria laid out in 
the ratings schedule.  Furthermore, although the veteran is 
competent to provide evidence regarding symptomatology, he is 
not competent to provide an opinion regarding the severity of 
his symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, the evidence of record indicates that, at most, the 
veteran displays the following symptomatology consistent with 
a higher evaluation: a flattened affect, irritability, and 
possible auditory and visual hallucinations.  Conversely, the 
evidence of record demonstrates that the veteran successfully 
maintains employment, as well as a marriage and familial 
relationships.  Although the veteran reports anger problems, 
there is evidence of only two physical outbursts, and 
treatment records indicate that he is currently able to keep 
his anger under control.  The record also indicates that he 
is able to function independently, and while he may have had 
suicidal ideation in the past, he denied clear plan or 
intent, and he maintains that he no longer has such 
ideations.  

Overall, the Board concludes that the evidence discussed 
above, to include the GAF scores, supports no more than a 30 
percent rating.  The Board acknowledges that the evidence of 
record demonstrates that the veteran has some moderate to 
severe symptoms, but his overall disability picture does not 
warrant a higher rating in excess of 30 percent.  In reaching 
its decision, the Board considered the benefit-of-the-doubt 
rule.  However, the preponderance of the evidence is against 
an evaluation higher than 30 percent, and therefore, does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 30 percent disability evaluation is granted for PTSD, 
effective February 7, 2003.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


